 

AMENDMENT N° 16

 

TO THE

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

 

 

PREAMBLE

 

This Amendment N° 16 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 24th day of July, 2013 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, the Parties have agreed to pricing of “[***]” US Dollars (US$“[***]”)
for Contractor’s performance of the Launch Segment Services associated with the
first Launch from the Yasny Launch Site using the Dnepr Launch Vehicle;

 

WHEREAS the baseline Next System Launch Campaign consists in one (1) launch of
two satellites from the Yasny launch site and seven (7) launches of ten (10)
Satellites from the Vandenberg site;

 

WHEREAS, the Parties have agreed to the Launch Date for the first Launch;

 

WHEREAS, the Parties have agreed to incorporate the “[***]” in place of the
“[***]”;

 

WHEREAS, the Parties have agreed on an additional cost of “[***]” US Dollars
(US$“[***]”) for incorporation of “[***]” that include “[***]” and “[***]” into
the “[***]”;

 

WHEREAS, the Parties have agreed to add certain “[***]” testing at a cost of
“[***]” US Dollars (US$“[***]”);

 

WHEREAS, the Parties have agreed to align “[***]” with “[***]”; and

 

WHEREAS, the Parties now desire to amend Articles 1, 3, 4, 21, 35 and Exhibit D
of the Contract, and Amendment No. 13 and Amendment No. 14, in accordance with
the terms and conditions provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.

 

Article 2:        Article 1 of the Contract is hereby revised to add the
following definitions.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy       Iridium / Thales Alenia Space Confidential & Proprietary

 

1

 

 

“[***]” means “[***]”.

 

“[***]” or “[***]” means “[***]”.

 

“Primary Transportation” means the transportation (including transportation,
transit insurance, taxes and duties) of Satellites, ground support equipment
(“GSE”) and hydrazine (collectively, “Transported Items”) to or from the
shipping points defined in Article 9.

 

“Yasny Launch Site” means the Launch Site located in Yasny, Orenburg Region,
Russian Federation.

 

Article 3:        The first paragraph of Article 3.3.2 is hereby deleted and
replaced in its entirety with the following paragraph.

 

“With respect to the initial Satellite Batch, the scheduled Launch date shall be
February 1, 2015, the Launch Services Provider shall be International Space
Company Kosmotras, the Launch Site shall be Yasny Launch Site located in the
Orenburg Region, Russian Federation, and the quantity of Satellites to be
included in the initial Satellite Batch shall be two (2).”

 

Article 4:        The text “…subsequent “[***]” day Satellite Batch launch
campaign” at the end of Article 3.4.1 is hereby deleted and replaced in its
entirety with the wording “…subsequent Satellite Batch launch campaign of
“[***]” days, or “[***]” days in the case of launch campaigns from the Yasny
Launch Site.

 

Article 5:        The first sentence of Article 3.4.3 is modified by inserting
the wording “, excluding Launch of Satellites using the Dnepr Launch Vehicle.”
directly after the words “to the Base Contract Price” in the fifth line. The
last sentence of Article 3.4.3 is modified by inserting the wording “, or
“[***]” day period for Satellites using the Dnepr Launch Vehicle,” directly
after the words “such additional “[***]” day period”.         

 

Article 6:        Article 5.e set forth in Amendment No. 13 is hereby deleted
and replaced in its entirety with the following:

 

“e.incorporate the “[***]”, including “[***]” and “[***]” into “[***]”, at a
cost to Iridium of “[***]” US Dollars (US$“[***]”); such agreed to amount to be
deducted from the Adjustment, leaving a remaining Adjustment balances of “[***]”
U.S. Dollars (US$“[***]”).”

 

Article 7:        Article 2 set forth in Amendment No. 14 is hereby deleted and
replaced in its entirety with the following:

 

“The cost to implement “[***]”,“[***]” U.S. Dollars (US$“[***]”), shall be
accounted for as follows:

 

(i)“[***]” U.S. Dollars (US$“[***]”) of this total amount shall be deducted from
the Adjustment, leaving no remaining Adjustment balance; and

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy     Iridium / Thales Alenia Space Confidential & Proprietary

 

2

 

 

(ii)the Base Contract Price set forth in Article 4.1 of the Contract is hereby
increased by “[***]” U.S. Dollars (US$“[***]”) to a new Base Contract Price of
not more than “[***]” U.S. Dollars (US$“[***]”).”

 

Article 8:        The Base Contract Price set forth in Article 4.1 of the
Contract is hereby increased by “[***]” U.S. Dollars (US$“[***]”) to a new Base
Contract Price of not more than “[***]” U.S. dollars (US$“[***]”).

 

Article 9:        Article 4.4 is hereby modified by addition of the following
directly after the first paragraph.

 

“Notwithstanding the foregoing, pricing applicable to Launch Segment Services
for Launches from the Yasny Launch Site does not include the following costs.

 

(a)Primary Transportation;

 

(b)“[***]”;

 

(c)“[***]”; and    

(d)any activities that may be required by “[***]”.

 

Contractor shall provide to Purchaser a firm, fixed price proposal for Primary
Transportation no less than six (6) months prior to the then-scheduled Launch of
the initial Satellite Batch. If Contractor provides such transportation, the
shipping and delivery points shall be: (i) from “[***]” and (ii) from “[***]”.
If Purchaser accepts Contractor’s proposal for Primary Transportation, then
Contractor shall arrange Primary Transportation, and the cost for Primary
Transportation shall become a part of the Base Contract Price, and Milestone
Payments for Primary Transportation shall be agreed by the Parties, and as
appropriate, integrated into and made part of Exhibit D, Payment Plan.

 

If Purchaser does not accept Contractor’s proposal for Primary Transportation
applicable to the then-scheduled Launch of the initial Satellite Batch,
Purchaser shall be responsible for procuring such Primary Transportation.

 

If Primary Transportation is procured by Purchaser:

 

1.the shipping points and delivery points shall be: (i) from “[***]”; and (ii)
from “[***]”.

2.Contractor shall be liable for shipping the “[***]”, as designated by
Purchaser, and “[***]”.

3.Risk of loss or damage to the Transported Items shall pass from Contractor to
Purchaser upon delivery of said items by Contractor to Purchaser in accordance
with Incoterms DAT at “[***]”. Thereafter, risk of loss or damage to the
Transported Items shall revert to the Contractor.

4.Primary Transportation will exclude any transportation resulting from the
errors or omissions of Contractor or its Subcontractors.

 

Though Contractor acknowledges that its Subcontractor responsible for the
performance of Launch Segment Services, Orbital Sciences Corporation, shall
coordinate the review and approval of the “[***]”, Contractor shall not be
liable for this activity.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy      Iridium / Thales Alenia Space Confidential & Proprietary

 

3

 

 

If Purchaser exercises its Options under CLIN 010, the Parties agree to
negotiate in good faith the cost of Primary Transportation for such exercised
Options.

 

Title to the Satellites, GSE and hydrazine shall remain with Contractor, and
Contractor shall be responsible for all applicable export license(s) regardless
of which Party is responsible for Primary Transportation. Purchaser shall
arrange for the issuance of required import licence(s). The Parties shall
cooperate and provide each other all reasonable and necessary assistance in
obtaining and maintaining any and all such export or import licenses.

 

Article 10:        The second paragraph of Article 21.1.1 is hereby deleted and
replaced in its entirety with the following paragraph.

 

“In the event Contractor fails to meet the “[***]” dates set forth herein for
Satellite Batches Number Two (#2) through Eight (#8), as such dates may be
adjusted in accordance with this Contract, Contractor shall pay Purchaser, as
liquidated damages and not as a penalty, the incremental amounts listed below
(the “Liquidated Damages”), with the damages period beginning as set forth in
Table 21.1.1 taking into account any applicable grace period for Satellite
Batches Number One (#1) through Eight (#8) noted in Table 21.1.2.”

 

Article 11:        Table 21.1.1 is hereby deleted and replaced in its entirety
with the following table.

 

Table 21.1.1 Satellite Batch   Percentage of Base Contract Price “[***]”  
“[***]”       “[***]”   “[***]”       “[***]”   “[***]”

 

Article 12:        The title set forth in the first (1st) column of Table
21.1.1(a) in Article 21.1.1 is hereby modified by (i) deleting the phrase “(as
of the corresponding “[***]” Milestone)” and inserting the phrase “(as of
“[***]”)”.

 

Article 13:        Article 21.1.2 is hereby modified by (i) deleting the words
“Tables 21.1.1(a) and (b)” immediately following the text “periods set forth in”
in the third line and inserting the words “Table 21.1.2(a) and (b)” in place
thereof.

 

Article 14:        The wording “, or “[***]” days in the case of Launches from
the Yasny Launch Site,” is hereby added directly following the wording “”occur
“[***]” days” in the first line of Article 21.2.1.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy        Iridium / Thales Alenia Space Confidential & Proprietary

 

4

 

 

Article 15:        The following sentences are hereby added immediately at the
end of Article 21.2.1.

 

(1)“Contractor’s payment of Liquidated Damages to Purchaser shall be subject to
an aggregate pool of “[***]” days of grace, which may be applied to each
Satellite Batch, provided that: (i) Contractor provides to Purchaser documented
justification that Contractor requires additional time to complete the Launch
Segment Services; (ii) the Parties shall discuss in good faith the details for
applying any days of grace; and (iii) such “[***]” day grace period shall not be
available to Contractor if requested “[***]” or less days prior to the
then-scheduled Launch.

 

Article 16:        Article 35 is hereby revised by the addition of the following
Article 35.12.

 

        “Article 35.12        Option for Additional Launches from the Yasny
Launch Site (CLIN 010)

 

Purchaser may, at its option to be exercised by written notice, order Contractor
to Launch a Batch of NEXT Satellites at the Yasny Launch Site in accordance with
the SOW. All other terms not specified below relating to the performance of the
Work associated with the Yasny Launch Site shall be in accordance with the terms
of this Contract, including the SOW. CLIN 010 is for Launches that are in
addition to the current NEXT System Launch Campaign, which consists of one (1)
Launch of two (2) Satellites from the Yasny Launch Site and seven (7) Launches
of ten (10) Satellites from the Vandenberg Launch Site. The Parties shall
negotiate in good faith if there is a change to the current NEXT System Launch
Campaign.

 

(i)Option Exercise. Purchaser may exercise CLIN 010 consistent with the advance
notification requirements for the Launch of Satellite Batches involving existing
Launch Services Providers as provided for in Article 3.3.2 (b).

 

(ii)Period of Performance. From the CLIN 010 option exercise date up through
completion of the Launch of the applicable Satellite Batch.

 

(iii)Price. The price for CLIN 010 is set forth in Table 35.10 below, and shall
become part of the Base Contract Price.

(iv)The price for CLIN 010 does not include the following costs:

 

(a)Primary Transportation;

 

(b)“[***]”; and

 

(c)“[***]”.

 

Table 35.10

CLIN 010 YASNY LAUNCH SITE CLIN 010 Yasny 1 launch per 2 Satellites

·        US$“[***]”

·        Price valid through “[***]” for up to “[***]” consecutive Launches

·        Price will be subject to an annual escalation of “[***]” percent
(“[***]”%) after “[***]”.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy      Iridium / Thales Alenia Space Confidential & Proprietary

 

5

 

 

(v)Payment. Milestone Payments for any Launches ordered under CLIN 010 shall be
as set forth in Exhibit D, Payment Plan.

 

Article 17:        Article 35 is hereby revised by the addition of the following
Article 35.13.

 

“Article 35.13      Option for Additional Days for Performance of Launch Segment
Services at the Yasny Launch Site (CLIN 011)

 

If additional days are needed to complete the Launch Segment Services after the
Satellites have arrived at the Yasny Launch Site for reasons not attributable to
Contractor, Purchaser may, at its option to be exercised by written notice,
authorize up to “[***]” additional days for Contractor to perform such Launch
Segment Services in accordance with the SOW. All other terms not specified below
relating to the performance of the Work associated with such Launch Segment
Services shall be in accordance with the terms of this Contract, including the
SOW.

 

(i)Option Exercise. Purchaser may exercise CLIN 011 item any time before the
Launch of a Satellite Batch for Launch Segments Services are being performed.
   



(ii)Period of Performance. From the CLIN 011 exercise date for no more than
“[***]” days.

 

(iii)Price. The price for CLIN 011 shall be “[***]” U.S. dollars ($“[***]”) per
day for up to “[***]” days, and shall become part of the Base Contract Price.
This price does not include:

 

(a) “[***]”; and

 

(b) “[***]”.

 

(iv)Payment. Milestone Payments for any additional days shall be agreed by the
Parties, and as appropriate, integrated into and made part of Exhibit D, Payment
Plan.

 

Article 18:        Milestones “[***]” and “[***]” set forth in the Payment Plan
are hereby deleted and replaced in their entirety by the following payment
amounts.

“[***]”

 

Article 19:        Milestones “[***]” and “[***]” set forth in the separate
milestone payment schedule, applicable to the implementation of the “[***]”
services, in Amendment No. 11 to the Contract are hereby deleted and replaced in
their entirety by the following:

 

“[***]”

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy       Iridium / Thales Alenia Space Confidential & Proprietary

 

6

 

 

Article 20:        Exhibit D of the Contract is hereby revised to add the
following separate milestone payment schedule applicable to the “[***]”.

 

“[***]”

 

Article 21:        The table set forth in Amendment No. 11 to the Contract that
revised Appendix A of the SOW to add a separate CDRL table applicable to the
implementation of the “[***]” Service is hereby deleted and replaced in its
entirety with the following.

 

“[***]”

 

Article 22:        The separate milestone payment schedule, applicable to the
implementation of the “[***]” services, set forth in Amendment No. 14 to the
Contract is hereby modified by (i) deleting the payment amount of “US$“[***]””
for Milestone “[***]” and (ii) inserting the payment amount of “US$“[***]”” in
place thereof.

 

Article 23:        This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 24:         All other provisions of the Contract not expressly referred
to in this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ S. Scott Smith  
/s/ Nathalie Smirnov S. Scott Smith   Nathalie Smirnov       Executive Vice
President   Executive Vice President Technology Development and Satellite
Operations   Business Line Telecommunications

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy      Iridium / Thales Alenia Space Confidential & Proprietary

 

7

 

